DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On page 6, line 10, add –be—between “can used”,
On page 6, line 11, add –be—between “may possible”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP10019488 (JP’488) in view of Lobscheid (9,897,308).  JP ‘488 discloses a steam generator (10) including a heat transfer tube assembly (29) having a plurality of spiral heat transfer tubes (31) and a header (21, 61) formed to connect the heat transfer tube assembly and a nozzle (unnumbered), wherein one end of each of the plurality of spiral heat transfer tubes is extended in a vertical direction (SEE Figure 1 & 2) to form one end of the heat transfer tube assembly and the header is disposed on an upper or lower side of the heat transfer tube assembly to be connected to one end of the heat transfer tube assembly along a vertical direction, and the header is connected along a horizontal direction to the nozzle disposed at one side of the header (SEE the outlet in headers 21 and 61), and the header has an L-shape to switch the flow direction of the fluid flowing in a vertical direction through one end of the heat transfer tube assembly to a horizontal direction so as to flow to the nozzle.  JP’488 does not specifically recite that the spiral heat transfer tubes are arranged as being on a concentric circle.  Lobscheid teaches an arrangement of heat transfer tubes (43) of a steam generator being on a concentric circle (SEE Figures 2 & 3) as a common arrangement (SEE for example column 21, lines 54-60 or column 5, lines 17-27).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the tube arrangement design of JP ‘488 such that the tubes were arranged on a concentric circle as was already known in the art and taught by Lobscheid and arrived at the applicants invention and achieve a more uniform heat exchange, alternatively, it would have been an obvious matter of design choice to modify JP’488 by having the heat exchange tubes arranged on a concentric circle, since the applicant has not disclosed that having such an arrangement solves any stated problem or is for any particular purpose and it appears that the steam generator of JP ‘488 would perform equally well with any number of heat exchange tube arrangements.  In re claim 2, JP ‘488 as modified by Lobscheid meets the limitations of the applicants claimed invention since JP ‘488 illustrates in Figures 1 & 2 that the end of the heat transfer tube assembly is inserted into the header along a vertical direction and connected to the header.

Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 25, 2021